COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-11-00344-CR


JOHN ACE ESLICK                                                     APPELLANT

                                         V.

THE STATE OF TEXAS                                                   APPELLEE


                                      ----------

          FROM THE 372ND DISTRICT COURT OF TARRANT COUNTY

                                      ----------

                         MEMORANDUM OPINION1
                                   ----------
      John Ace Eslick attempts to appeal his conviction for aggravated robbery

with a deadly weapon. The trial court’s certification of Eslick’s right to appeal

states that he waived the right of appeal.

      On August 16, 2011, we sent the parties a letter notifying them that this

appeal may be dismissed based on the trial court’s certification unless any party




      1
       See Tex. R. App. P. 47.4.
filed a response on or before August 26, 2011, showing grounds for continuing

the appeal. See Tex. R. App. P. 25.2(d), 43.2(f). We received no response.

      A defendant may waive his right to appeal if the defendant executes a

waiver of appeal voluntarily, knowingly, and intelligently. Ex parte Broadway, 301
S.W.3d 694, 697 (Tex. Crim. App. 2009) (citing Monreal v. State, 99 S.W.3d 615,

617 (Tex. Crim. App. 2003)); see also Tex. Code Crim. Proc. Ann. art. 1.14(a)

(West 2005) (providing that a defendant in a non-capital case may waive any

rights secured him by law). Post-sentencing waivers of the right to appeal are

valid because the defendant knows the consequences of the waiver. See Ex

parte Delaney, 207 S.W.3d 794, 797 (Tex. Crim. App. 2006); Moreno v. State,

327 S.W.3d 267, 268 (Tex. App.—San Antonio 2010, no pet.)

      Here, Eslick entered an open plea of guilty, and on April 19, 2011, he

executed written plea admonishments and sentencing was passed for

preparation of a presentence investigation report. On July 15, 2011, the trial

court assessed Eslick’s punishment at six years’ confinement. Eslick signed a

written waiver of appeal on that same date, expressly waiving his right to appeal

and accepting “the judgment of conviction and the sentence herein.” The written

waiver of appeal, the trial court’s judgment, and the certification of the right to

appeal are all dated July 15, 2011. The trial court noted on the bottom of Eslick’s

pro se notice of appeal that Eslick had waived his right to appeal in writing in

open court after being fully advised of his right to appeal, to a free record, and to




                                         2
free counsel and that the trial court does not grant permission to appeal or to

withdraw the waiver of appeal.

      Because the record reflects that Eslick executed the written waiver of

appeal after sentencing and, consequently, knew the consequences of his

waiver, his waiver of appeal was valid. See Ex parte Delaney, 207 S.W.3d at

796; Moreno, 327 S.W.3d at 268. And because the trial court did not otherwise

grant Eslick the right to appeal, we dismiss the appeal.      See Tex. R. App. P.

25.2(d) (providing that an appeal must be dismissed unless the trial court’s

certification shows that the defendant has the right of appeal); Monreal, 99
S.W.3d at 622 (“[A] valid waiver of appeal, whether negotiated or non-negotiated,

will prevent a defendant from appealing without the consent of the trial court.”).


                                                    PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DO NOT PUBLISH
TEX. R. APP. P. 47.2(B)

DELIVERED: November 3, 2011




                                         3